Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00318-CV

                                   THE COMMERCIAL BANK,
                                          Appellant

                                         v.
                           VULCAN CONSTRUCTION MATERIALS,
                         VULCAN CONSTRUCTION MATERIALS, LP,
                                      Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-12245
                             Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 14, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal with each party bearing its own costs.

According to the motion, the appeal is moot because the parties have “compromised and settled

all disputes between them.” Appellant’s counsel has certified that he has conferred with opposing

counsel who does not oppose the motion. Accordingly, we grant the motion. See TEX. R. APP. P.

42.1(a)(1). All costs of appeal are taxed against the party who incurred them. See TEX. R. APP. P.

42.1(d).

                                                   PER CURIAM